                                                                     1    Richard M. Pachulski (CA Bar No. 90073)
                                                                          John D. Fiero (CA Bar No. 136557)
                                                                     2    John W. Lucas (CA Bar No. 271038)
                                                                          Pachulski Stang Ziehl & Jones LLP
                                                                     3    150 California Street, 15th Floor
                                                                          San Francisco, California 94111-4500
                                                                     4    Telephone: 415.263.7000
                                                                          Facsimile: 415.263.7010
                                                                     5    Email: rpachuslki@pszjlaw.com
                                                                                 jfiero@pszjlaw.com
                                                                     6           jlucas@pszjlaw.com

                                                                     7    Attorneys for Sedgwick, LLP

                                                                     8                           UNITED STATES BANKRUPTCY COURT
                                                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                                                     9                                SAN FRANCISCO DIVISION
                                                                    10   In re:                                      Case No.: 18-31087 (HLB)
                                                                    11            SEDGWICK, LLP,                     Chapter 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                              Debtor.          CERTIFICATE OF SERVICE RE FORMER
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                               CLIENT FILE DISPOSITION LETTER
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:98636.9 Doc# 156   Filed: 02/15/19   Entered: 02/15/19 16:26:15     Page 1 of
                                                                                                                                                  CERTIFICATE OF7
                                                                                                                                                                SERVICE
                                                                     1    STATE OF CALIFORNIA                  )
                                                                                                               )
                                                                     2    CITY OF SAN FRANCISCO                )

                                                                     3           I, Oliver Carpio, am employed in the city and county of San Francisco, State of California.
                                                                         I am over the age of 18 and not a party to the within action; my business address is 150 California
                                                                     4   Street, 15th Floor, San Francisco, California 94111-4500.

                                                                     5           On February 11 - 15, 2019, I caused to be served the following documents in the manner
                                                                         stated below:
                                                                     6
                                                                                       FORMER CLIENT FILE DISPOSITION LETTER
                                                                     7

                                                                     8                 (BY OVERNIGHT DELIVERY) By sending by FedEx and/or USPS Express
                                                                                        Mail to the addressee(s) as indicated on the attached list.

                                                                     9                  (BY MAIL) I am readily familiar with the firm's practice of collection and
                                                                                        processing correspondence for mailing. Under that practice it would be deposited
                                                                    10                  with the U.S. Postal Service on that same day with postage thereon fully prepaid
                                                                                       at San Francisco, California, in the ordinary course of business. I am aware that
                                                                    11                  on motion of the party served, service is presumed invalid if postal cancellation
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                        date or postage meter date is more than one day after date of deposit for mailing
                                                                    12                  in affidavit.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                                                                       (BY EMAIL) I caused to be served the above-described document by email to the
                                            ATTORNEYS AT LAW




                                                                                        parties indicated on the attached service list at the indicated email address.
                                                                    14
                                                                                 I declare under penalty of perjury, under the laws of the State of California and the United
                                                                    15   States of America that the foregoing is true and correct.
                                                                    16          Executed on February 15, 2019 at San Francisco, California.
                                                                    17

                                                                    18                                                                    /s/ Oliver Carpio
                                                                                                                                           Legal Assistant
                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:98636.9 Doc# 156       Filed: 02/15/19    Entered: 02/15/19 16:26:15        Page 2 of
                                                                                                                                                          CERTIFICATE OF7
                                                                                                                                                                        SERVICE

                                                                                                                           1
                                                                     1    SENT FEBRUARY 11, 2019 VIA US MAIL 
                                                                          American Red Cross/Sedgwick CMS  Los Angeles World Airports                    Magellan Aerospace, Ltd. 
                                                                     2    Attn: Legal Department           Attn: Legal Department                        Attn: Legal Department 
                                                                          P.O. Box 14491                   1 World Way                                   3160 Derry Road East 
                                                                     3    Lexington KY 40512               Los Angeles CA 90045                          Mississauga ONTARIO 
                                                                                                                                                         CANADA L4T 1A9 
                                                                     4    Sari Art & Printing, Inc.              Bronx‐Lebanon Hospital Center           Foster Enterprises 
                                                                          Attn: Legal Department                 Attn: Legal Department                  Attn: Legal Department 
                                                                     5    720 North Todd Avenue                  1650 Grand Concourse                    111 Anza Blvd. 
                                                                          Azusa, CA 91702                        Bronx NY 10457                          Burlingame, CA 94010 
                                                                     6    Yum! Brands, Inc.                      Nestle Purina Pet Care Company          Anderson & Murison, Inc. 
                                                                          Attn: Legal Department                 Attn: Legal Department                  Attn: Legal Department 
                                                                     7    1441 Gardiner Lane                     1 Checkerboard Square                   800 West Colorado Blvd. 
                                                                          Louisville KY 40213                    St. Louis, MO 63164                     Los Angeles CA 90041 
                                                                     8    Pacific Coast Sales & Service, Inc.    AudioQuest, Inc.                        Lasson Technologies, Inc. 
                                                                          Attn: Legal Department                 Attn: Legal Department                  Attn: Legal Department 
                                                                     9    310 Soquel Way                         2621 White Road                         6059 Bristol Parkway, Ste. 150 
                                                                          Sunnyvale CA 94085                     Irvine, CA 92614                        Culver City CA 90230 
                                                                    10    Packet Ware, Inc.                      GNB Bancshares, Inc.                    Safeway Inc. 
                                                                          Attn: Legal Department                 Attn: Legal Department                  Attn: Legal Department 
                                                                    11
                                                                          5348 Vegas Drive, Ste. 1051            100 East California Street              5918 Stoneridge Mall Road 
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                          Las Vegas NV 89108                     Gainesville TX 76241                    Pleasanton CA 94588‐3229 
                                                                    12
                                                                          Lackey Hershman LLP                    GE Reinsurance Corporation              Duerson Foods, LLC 
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13    c/o Stinson Leonard Street LLP         Attn: Legal Department                  Attn: Legal Department 
                                            ATTORNEYS AT LAW




                                                                          1201 Walnut Street, Suite 2900         540 W. Northwest Highway                8922 102nd Street 
                                                                    14    Kansas City MO 64106                   Barrington IL 60010‐3051                Pleasant Prairie WI 53158 
                                                                          Nature's World International, Inc.     Gornet Enterprises, LLC                 Nuance Communications, Inc. 
                                                                    15    Attn: Legal Department                 Attn: Legal Department                  Attn: Legal Department 
                                                                          2443 Cades Way                         1550 Tiburon Blvd., Ste. G              1 Wayside Road 
                                                                    16    Vista CA 92081                         Tiburon CA 94920                        Burlington MA 01803 
                                                                          Bristol‐Myers Squibb                   ExxonMobil Corporation                  Medical Capital Corporation 
                                                                    17    Attn: Legal Department                 Attn: Legal Department                  Attn: Legal Department 
                                                                          430 East 29th Street, 14th Floor       5959 Las Colinas Blvd.                  15101 Red Hill Avenue 
                                                                    18    New York NY 10016                      Irving TX 75039‐2298                    Tustin CA 92780 
                                                                          Allied World Assurance Company,        Midlands Claim Administrators,          Sun Life Assurance Company of Canada 
                                                                    19    Ltd.                                   Inc.                                    Attn: Legal Department 
                                                                          Attn: Legal Department                 Attn: Legal Department                  1 York Street 
                                                                    20    27 Richmond Road                       23801 Calabasas Rd # 2000,              Toronto, ON M5J 0B6 
                                                                          Pembroke HM 08                         Calabasas, CA 91302                     CANADA 
                                                                    21    Bermuda 
                                                                          Dole Food Company, Inc.                Fox Television Stations, Inc; et al.    EquiMedia Group LLC 
                                                                    22    Attn: Legal Department                 Attn: Legal Department                  Attn: Legal Department 
                                                                          One Dole Drive                         1211 Avenue of the Americas             5815 Windward Pkwy, 
                                                                    23    Westlake Village, CA 91362             New York, NY 10036                      Suite 302 (2nd Floor), 
                                                                                                                                                         Alpharetta, GA 30005 
                                                                    24

                                                                    25    SENT FEBRUARY 12, 2019 VIA US MAIL 
                                                                          Piper Marbury Rudnick & Wolff LLP  Sanofi Synthelabo Inc.                      Aegon USA, Inc. 
                                                                    26    Attn: Legal Department             Attn: Legal Department                      Attn: Legal Department 
                                                                          555 Mission Street, Suite 2400     55 Corporate Drive                          4333 Edgewood Road 
                                                                    27    San Francisco CA 94105‐2933        Bridgewater NJ 08807                        Cedar Rapids, IA 52499 
                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:98636.9 Doc# 156            Filed: 02/15/19         Entered: 02/15/19 16:26:15             Page 3 of
                                                                                                                                                                         CERTIFICATE OF7
                                                                                                                                                                                       SERVICE

                                                                                                                                     2
                                                                     1    Baby Phat Holding Company LLC           CoorsTek, Inc.                     Osmose, Inc. 
                                                                          Attn: Legal Department                  Attn: Legal Department             Attn: Legal Department 
                                                                     2    1400 Broadway, Suite 1405               14143 Denver West Parkway          980 Ellicott Street 
                                                                          New York, NY 10018                      Golden CO 80401                    Buffalo NY 14209 
                                                                     3    International Museum of Women           Toyota Material Handling U.S.A.    Eight, Inc. 
                                                                          Attn: Legal Department                  Inc.                               Attn: Legal Department 
                                                                     4    222 Sutter Street, Suite 500            Attn: Legal Department             675 California Street 
                                                                          San Francisco, CA 94108                 5559 Inwood Drive                  San Francisco CA 94108 
                                                                     5                                            Columbus, IN 47201 
                                                                          U.S. Risk Insurance Group, Inc.         Magna Hospitality Group, L.C.      Arch Reinsurance Ltd. 
                                                                     6    Attn: Legal Department                  Attn: Legal Department             Attn: Legal Department 
                                                                          8401 North Central Expressway,          300 Centerville Road, Suite 300    360 Hamilton Avenue, Ste. 600 
                                                                     7    Suite 1000                              East                               White Plains NY 10601 
                                                                          Dallas, TX 75225                        Warwick RI 02886 
                                                                     8    Illinois Finance Authority              Mobedshahi Hotel Group             Clarium Capital Management LLC 
                                                                          Attn: Legal Department                  Attn: Legal Department             Attn: Legal Department 
                                                                     9    160 N. LaSalle St., Suite S‐1000        1740 North First Street            1 Letterman Drive, Ste. 400 
                                                                          Chicago, IL 60601                       San Jose, CA 95112                 San Francisco CA 94129 
                                                                    10    Bay Properties, Inc.                    Universal Care, Inc.               Group USA, Inc. 
                                                                          Attn: Legal Department                  Attn: Legal Department             Attn: Legal Department 
                                                                    11    870 Market St Ste 1114                  1600 East Hill Street              25 Enterprise Avenue 
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                          San Francisco, CA 94102‐2920            Signal Hill, CA 90755              Secaucus, NJ 07094 
                                                                    12
                                                                          Sedgwick Claims Management              Homestead Family Dentistry         International Insurance Agency Services 
                                        SAN FRANCISCO, CALIFORNIA




                                                                          Services, Inc.                          Attn: Legal Department             Attn: Legal Department 
                                                                    13
                                            ATTORNEYS AT LAW




                                                                          Attn: Legal Department                  633 West Homestead Road            10 South Lasalle Street, Suite 3450 
                                                                    14    1100 Ridgeway Loop Road                 Sunnyvale, CA 94087                Chicago, IL 60603 
                                                                          Memphis, TN 38120 
                                                                    15    Twentieth Television                    Cortese Investment Company         Landstar Homes Dallas, Ltd. 
                                                                          Attn: Legal Department                  Attn: Legal Department             Attn: Legal Department 
                                                                    16    2121 Avenue of the Stars, 17th          21 Lafayette Cir # 200,            6570 Naaman Forest Blvd., Ste 100 
                                                                          Floor                                   Lafayette, CA 94549                Garland, TX 75044 
                                                                    17    Los Angeles, CA 90067 
                                                                          Emmis Communications                    AA Communications, Inc.            Megalomedia, Inc. 
                                                                    18    Attn: Legal Department                  Attn: Legal Department             Attn: Legal Department 
                                                                          One EMMIS Plaza                         4505 Broadway Street               901 Barton Springs Rd. 
                                                                    19    40 Monument Circle, Suite 700           Quincy, IL 62305                   Austin, TX 78704 
                                                                          Indianapolis, IN 46204 
                                                                    20    Mission City Management                 Mission City Management            John Wiley & Sons, Inc. 
                                                                          Attn: Legal Department                  Attn: Legal Department             Attn: Legal Department 
                                                                    21    8122 Datapoint Drive # 900              115 N Loop 1604 E #2207            510 N Valley Mills Drive, Suite 600 
                                                                          San Antonio, TX 78229                   San Antonio, TX 78232              Waco, TX 76710 
                                                                    22

                                                                    23    SENT FEBRUARY 13, 2019 VIA US MAIL 
                                                                          Kmart                            H&R 1871, Inc.                            Mellon Human Resources & Investor 
                                                                    24    Attn: Legal Department           Attn: Legal Department                    Solutions 
                                                                          3333 Beverly Road                PO Box 1871                               c/o Mellon Investments Corporation 
                                                                    25    Hoffman Estates, IL 60179        Madison, NC 27025                         Attn: Legal Department 
                                                                                                                                                     201 Washington Street 
                                                                    26                                                                               Boston MA 02108‐4408 

                                                                    27

                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:98636.9 Doc# 156              Filed: 02/15/19      Entered: 02/15/19 16:26:15           Page 4 of
                                                                                                                                                                      CERTIFICATE OF7
                                                                                                                                                                                    SERVICE

                                                                                                                                   3
                                                                     1    Pabst Brewing Company                 Riverport Insurance Company         Pfizer, Inc. 
                                                                          Attn: Legal Department                Attn: Legal Department              Attn: Legal Department 
                                                                     2    10635 Santa Monica Blvd., Ste. 350    11201 Douglas Avenue                235 East 42nd Street 
                                                                          Los Angeles, CA 90025                 Urbandale, IA 50322‐3707            Mail Stop 150/07 
                                                                     3                                                                              New York NY 10017 
                                                                          Aspen Re UK Limited                   Marina Investors Group, Inc.        Liberty Homes, Inc. 
                                                                     4    Attn: Legal Department                Attn: Legal Department              Attn: Legal Department 
                                                                          30 Fenchurch Street                   3007 Washington Blvd., Ste. 115     1101 Eisenhower Drive North 
                                                                     5    London ENGLAND                        Marina Del Rey, CA 90292            Goshen IN 46526‐5309 
                                                                          EC3M 3BD 
                                                                     6    Swagelok Company                      Postmasters Benefit Plan            COMSYS Information Technology 
                                                                          Attn: Legal Department                Attn: Legal Department              Services, Inc. 
                                                                     7    29500 Solon Road                      1019 North Royal Street             c/o Manpower Group 
                                                                          Solon, OH 44139                       Alexandria, VA 22314                Attn: Legal Department 
                                                                     8                                                                              100 Manpower Place 
                                                                                                                                                    Milwaukee WI 53121 
                                                                     9    Complete Clothing Company             Harwood International, Inc.         Swissport USA, Inc. 
                                                                          Attn: Legal Department                Attn: Legal Department              Attn: Legal Department 
                                                                    10    4950 East 49th Street                 2501 North Harwood, 14th Floor      44965 Aviation Drive, Suite 200 
                                                                          Vernon, CA 90058                      Dallas TX 75201                     Dulles, VA 20166 
                                                                    11    King & Spalding LLP                   Pembroke 4000                       Pembroke 4000 
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                          Attn: Legal Department                Attn: Legal Department              Attn: Legal Department 
                                                                    12
                                                                          101 Second Street, Ste. 2300          107 Leadenhall Street, 7th Floor    8 Fenchurch Place, Level 3 
                                        SAN FRANCISCO, CALIFORNIA




                                                                          San Francisco CA 94105                London ENGLAND                      London ENGLAND 
                                                                    13
                                            ATTORNEYS AT LAW




                                                                                                                EC3A 4AF                            EC3M 4A 
                                                                    14    Pembroke 4000                         Pembroke 4000                       Gannett Co., Inc. 
                                                                          Attn: Legal Department                Attn: Legal Department              Attn: Legal Department 
                                                                    15    3 Minster Court, 2nd Floor South      One Liberty Plaza, 53rd Floor       7950 Jones Branch Drive 
                                                                          Mincing Lane                          New York NY 10006                   McLean, Virginia 22107 
                                                                    16    London ENGLAND 
                                                                          EC3R 7DD 
                                                                    17    PAGEMILL Partners, LLC                Physicians Insurance Company        Besso Limited 
                                                                          Attn: Legal Department                Attn: Legal Department              Attn: Legal Department 
                                                                    18    1950 University Avenue, Suite 400     4443 Lyons Road,Suite 209‐D         8‐11 Crescent 
                                                                          East Palo Alto, CA 94303              Coconut Creek, FL 33073             London EC3N 2LY 
                                                                    19                                                                              United Kingdom 
                                                                          Upper San Gabriel Valley MWD          People for the Ethical Treatment    The Hearst Corporation 
                                                                    20    Attn: Legal Department                of Animals                          Attn: Legal Department 
                                                                          602 Huntington Dr B                   Attn: Legal Department              300 W. 57th Street New 
                                                                    21    Monrovia, CA 91016                    501 Front St.                       York, NY 10019 
                                                                                                                Norfolk, VA 23510 
                                                                    22    National Vision, Inc.                 University of Texas                 PacifiCare Life and Health Insurance Co 
                                                                          Attn: Legal Department                Attn: Legal Department              c/o United HealthCare Services, Inc. 
                                                                    23    2435 Commerce Ave,                    110 Inner Campus Drive              Attn: Legal Department 
                                                                          Building 2200                         Austin, TX 78705                    9700 Health Care Lane 
                                                                    24    Duluth, GA 30096                                                          Minnetonka, MN 55343 

                                                                    25
                                                                          SENT FEBRUARY 14, 2019 VIA US MAIL 
                                                                    26    Shire US Inc.                    Electronic Data Systems                  Hudson Healthcare 
                                                                          Attn: Legal Department           Corporation                              Attn: Legal Department 
                                                                    27    300 Shire Way                    Attn: Legal Department                   851 Napa Valley Corporate Way, Suite N 
                                                                          Lexington, MA 02421              5400 Legacy Drive                        Napa CA 94558 
                                                                    28                                     Plano TX 75024 


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:98636.9 Doc# 156          Filed: 02/15/19        Entered: 02/15/19 16:26:15            Page 5 of
                                                                                                                                                                     CERTIFICATE OF7
                                                                                                                                                                                   SERVICE

                                                                                                                                  4
                                                                     1    Keenan & Associates                    Hardy Syndicate 832                  Hardy Syndicate 832 
                                                                          Attn: Legal Department                 Attn: Legal Department               c/o Hardy (Underwriting Agencies) 
                                                                     2    2355 Crenshaw Blvd., Suite 200         3 Minster Court, 5th Floor           Limited 
                                                                          Torrance, CA 90501                     London ENGLAND                       Attn: Legal Department 
                                                                     3                                           EC3R 7DD                             40 Lime Street, 4th Floor 
                                                                                                                                                      London ENGLAND 
                                                                     4                                                                                EC3M 7AW 
                                                                          Hardy Syndicate 832                    Overland, Pacific & Cutler, Inc.     Monumental Life Insurance Company 
                                                                     5    Attn: Legal Department                 Attn: Legal Department               c/o Transamerica Premier Life Insurance 
                                                                          1 Liberty Plaza, 53rd Floor            1 Jenner, Ste. 200                   Company 
                                                                     6    New York NY 10006                      Irvine, CA 92618                     Attn: Legal Department 
                                                                                                                                                      4333 Edgewood Rd. NE 
                                                                     7                                                                                Cedar Rapids IA 52499 
                                                                          Blue Dot Software, Inc.                Wagco Products, Inc.                 Tolkientown.com LLC 
                                                                     8    Attn: Legal Department                 Attn: Legal Department               Attn: Legal Department 
                                                                          1120 Lincoln Street, Suite 1507        13113 Huron Street                   7536 US Hwy 42, Suite 3B 
                                                                     9    Denver, CO 80203                       Taylor, MI 48180                     Florence, KY 41042 
                                                                          Broadspire Services, Inc.              Viagene Fertility                    Allied Barton Security Services 
                                                                    10    Attn: Legal Department                 Attn: Legal Department               Attn: Legal Department 
                                                                          5335 Triangle Parkway NW               29169 Heathercliff Road, Ste. 213    1600 Riviera Avenue, Suite 375 
                                                                    11    Peachtree Corners, GA 30092            Malibu, CA 90265                     Walnut Creek, CA 94596 
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                          Jameson Company Ltd.                   Hotwire.com                          Masco Corporation 
                                                                    12
                                                                          Attn: Legal Department                 Attn: Legal Department               Attn: Legal Department 
                                        SAN FRANCISCO, CALIFORNIA




                                                                          2200 Terminal Road                     655 Montgomery Street, Ste. 600      17450 College Parkway 
                                                                    13
                                            ATTORNEYS AT LAW




                                                                          Niles MI 49120‐9398                    San Francisco, CA 94111              Livonia, MI 48152 
                                                                    14    Masco Corporation                      Basler Versicherung AG               Blue Cross of California 
                                                                          Attn: Legal Department                 Attn: Legal Department               Attn: Legal Department 
                                                                    15    21001 Van Born Road                    Aeschengraben 21                     4553 La Tienda Drive 
                                                                          Taylor MI 48180                        Postfach 2275                        Thousand Oaks, CA 91362 
                                                                    16                                           CH‐4002 Basel 
                                                                                                                 SWITZERLAND 
                                                                    17    Blue Cross of California               Public Storage, Inc.                 Ed Riordan 
                                                                          Attn: Legal Department                 Attn: Legal Department               Attn: Legal Department 
                                                                    18    120 Monument Circle                    701 Western Avenue                   22 Marne Avenue 
                                                                          Indianapolis, IN 46204                 Glendale CA 91201                    San Francisco CA 94127 
                                                                    19    PK Diversified Group, Inc.             Niagara Carpet & Cleaning            Franciscan Friars of California Province 
                                                                          Attn: Legal Department                 Systems, Inc.                        of Santa 
                                                                    20    1410 Argillite Road                    Attn: Legal Department               Barbara 
                                                                          Flatwoods, KY 41139                    10755 Sherman Way, Suite 3           Attn: Legal Department 
                                                                    21                                           Sun Valley, CA 91352                 1500 34th Avenue 
                                                                                                                                                      Oakland CA 94601 
                                                                    22    Vision Service Plan                    Joseph and Juliana Taburaza          SureTec Insurance Company 
                                                                          Attn: Legal Department                 C/O Milpitas Care Center             Attn: Legal Department 
                                                                    23    3333 Quality Drive                     Attn: Legal Department               1330 Post Oak Boulevard, Suite 1100 
                                                                          Rancho Cordova, CA 95670               120 Corning Avenue,                  Houston, TX 77056 
                                                                    24                                           Milpitas, CA, 95035 

                                                                    25
                                                                          SENT FEBRUARY 15, 2019 VIA US MAIL 
                                                                    26    Unigard Insurance Group          Group Health, Inc.                         Banco Popular North America 
                                                                          Attn: Legal Department           c/o Emblem Health                          Attn: Legal Department 
                                                                    27    15800 Northup Way                Attn: Legal Department                     85 Broad Street 
                                                                          Bellevue WA 98008‐2537           55 Water Street                            New York, NY 10004 
                                                                    28                                     New York NY 10041 


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:98636.9 Doc# 156             Filed: 02/15/19       Entered: 02/15/19 16:26:15             Page 6 of
                                                                                                                                                                        CERTIFICATE OF7
                                                                                                                                                                                      SERVICE

                                                                                                                                    5
                                                                     1    GCAN Insurance Company                Republic Services, Inc.           LAACO, Ltd. 
                                                                          c/o Royal & Sun Alliance              Attn: Legal Department            Attn: Legal Department 
                                                                     2    Insurance Company of Canada, Inc.     18500 North Allied Way            431 West Seventh Street 
                                                                          Attn: Legal Department                Phoenix, AZ 85054                 Los Angeles, CA 90014 
                                                                     3    18 York Street, Suite 800 
                                                                          Toronto, Ontario 
                                                                     4    CANADA M5J 2T8 
                                                                          121 Community Church                  MANN+HUMMEL Filtration            Sompo International Companies 
                                                                     5    Attn: Legal Department                Technology                        Attn: Legal Department 
                                                                          2701 Ira E Woods Avenue               Attn: Legal Department            725 S. Figueroa St. 
                                                                     6    Grapevine, TX 76051                   1101 Technology Drive             Los Angeles CA 90017 
                                                                                                                Ann Arbor MI 48108 
                                                                     7    Sunrise Senior Living                 The Bank of The West              Art Gautreau, Inc. dba AGI General 
                                                                          Attn: Legal Department                Attn: Legal Department            Contracting 
                                                                     8    7900 Westpark Drive, Suite T‐900      180 Montgomery Street             Attn: Legal Department 
                                                                          McLean, VA 22102                      San Francisco, CA 94104           8210 Katella Ave., Suite 1 
                                                                     9                                                                            Stanton CA 90680 
                                                                          NetDevices, Inc.                      P&G Beauty                        Downes Brothers Entertainment, Inc. 
                                                                    10    Attn: Legal Department                Attn: Legal Department            Attn: Legal Department 
                                                                          580 North Pastoria Avenue             6109 DeSoto Ave.                  P.O. Box 6430 
                                                                    11    Sunnyvale, CA 94085                   Woodland Hills, CA 91367          Visalia, CA 93290 
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                          Parker Hannifin Corporation           Earthcore Industries, Inc.        The City of Antioch 
                                                                    12
                                                                          Attn: Legal Department                Attn: Legal Department            Attn: Legal Department 
                                        SAN FRANCISCO, CALIFORNIA




                                                                          6035 Parkland Blvd.                   6899 Phillips Industrial Blvd.    P.O. Box 5007 
                                                                    13
                                            ATTORNEYS AT LAW




                                                                          Cleveland OH 44124‐4141               Jacksonville, FL 32256            Antioch, CA 94531‐5007 
                                                                    14    Strategic Communications Services,    Husch & Eppenberger, LLC          Lanier Worldwide, Inc. 
                                                                          Inc.                                  c/o Husch Blackwell               Attn: Legal Department 
                                                                    15    Attn: Legal Department                Attn: Legal Department            2300 Parklake Drive 
                                                                          24 Superior Drive, Suite 103          621 Capitol Mall, Suite 1550      Atlanta, GA 30345 
                                                                    16    Natick MA 01760                       Sacramento, CA 95814 
                                                                          Advanced Power Devices                Noteware Development Co.          Sony Electronics, Inc. 
                                                                    17    Attn: Legal Department                Attn: Legal Department            Attn: Legal Department 
                                                                          P.O. Box 7565                         833 Jamestown                     16530 Via Esprillo 
                                                                    18    San Jose CA 95150                     San Francisco, CA 94124           San Diego, CA 92127 

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:98636.9 Doc# 156         Filed: 02/15/19          Entered: 02/15/19 16:26:15       Page 7 of
                                                                                                                                                                 CERTIFICATE OF7
                                                                                                                                                                               SERVICE

                                                                                                                                   6
